Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 29, 2018

                                    No. 04-17-00801-CV

                   IN THE INTEREST OF C.A.E., ET AL CHILDREN,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA02691
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER

       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 16, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court